Citation Nr: 1329288	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-14 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, diagnosed as colitis, Crohn's disease and/or colon 
cancer, to include as secondary to service-connected bipolar 
disorder, and to include as due to ionizing radiation 
exposure.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1986 to October 1989. 
 
The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran had requested a hearing before the Board, which 
was scheduled in October 2010.  However, the Veteran failed 
to appear.  In a January 2011 statement, the Veteran 
requested that his hearing be rescheduled as he had not 
received notice of the previous hearing because it had been 
sent to the wrong address.  Nevertheless, in response to an 
August 2013 Board letter seeking clarification as to whether 
he wanted a hearing, the Veteran responded that he did not 
wish to appear at a hearing.  As such, the Board finds that 
the Veteran's hearing request has been withdrawn.  38 C.F.R. 
§ 20.702(d) (2012).
 
The Board remanded the case in December 2010 and August 2012 
for further development.

As the Board previously noted, the Veteran had previously 
been represented by a private attorney, but the attorney 
withdrew his representation.  As was the case in the prior 
remands, the Veteran remains unrepresented in his claim and 
appeal before the Board.  

The Veteran has submitted additional evidence that has not 
been considered by the RO.  Nevertheless, in light of the 
need to remand for other matters, the RO will have the 
opportunity to consider such evidence. 

In recent statements, the Veteran has indicated that his 
chronic ulcerative colitis has progressed to rectal cancer.  
In support of this statement, he has submitted VA treatment 
records dated in July 2013 showing a diagnosis of invasive 
colonic adenocarcinoma, arising in a background of chronic 
active colitis with high-grade dysplasia.  The U. S. Court 
of Appeals for Veterans Claims (Court) has found that the 
use of 'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) 
indicates that a single claim can encompass more than one 
condition and that an appellant can reasonably expect that 
alternative current conditions within the scope of the filed 
claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  Accordingly, the Board has recharacterized the 
issue as set forth on the front page of this decision to 
include colon cancer.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's Virtual VA electronic record has also been 
reviewed in conjunction with the Veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay 
of the adjudication of this matter, a remand is necessary 
before the issue on appeal can be adjudicated.

Initially, in its most recent supplemental statement of the 
case issued in March 2013, the RO indicated that it had 
reviewed VA treatment records from the Tampa Bay, Florida VA 
Medical Center (VAMC) up to February 2013.  However, a 
review of the claims file and the Veteran's Virtual VA 
electronic record only includes records dated to September 
2012.  The Board observes that additional treatment records 
were subsequently added in June 2013, but only includes 
records dated that month pertaining to a sleep study.  As 
such, this case must be returned to the RO to associate 
additional VA treatment records with the record.  As VA 
medical records are constructively of record and must be 
obtained, the RO should obtain VA treatment records dated 
from September 2012 to the present.  See 38 C.F.R. § 3.159; 
Bell v. Derwinski, 2 Vet. App. 611 (1992).   
 
Moreover, the Veteran has asserted that his gastrointestinal 
disability is due to radiation exposure in service.  
Specifically, he asserts that he was exposed to ionizing 
radiation while working on submarines.  A veteran may be 
service-connected directly under the special framework of 38 
C.F.R. § 3.311 if the claimed disorder is a radiogenic 
disease.  A 'radiogenic disease' means a disease that may be 
induced by ionizing radiation, and must become manifest five 
years or more after exposure.  38 C.F.R.  § 3.311(b)(2), 
(5).  Colon cancer such as the Veteran's is considered a 
radiogenic disease under 38 C.F.R. § 3.311.  The Veteran was 
diagnosed with this disease in July 2013, approximately 24 
years after discharge from service.  
 
As the threshold requirements for service connection under 
38 C.F.R. § 3.311 are met, an assessment as to the size and 
nature of the radiation dose must be made.  38 C.F.R. § 
3.311(a)(1).  In order to do so, dose information must be 
requested, as provided by 38 C.F.R. § 3.311(a)(2).  
Thereafter, the claim should be referred to the 
Undersecretary for Health to determine whether a medical 
opinion or referral to an outside consultant for a medical 
opinion is needed, if appropriate.  38 C.F.R. 
§ 3.311(b)(1)(iii).   

The Veteran's service personnel records have been associated 
with the record and do show that he was in submarine school.  
However, the records do not contain a DD Form 1141, Exposure 
to Ionizing Radiation.  The RO should request from the 
National Personnel Records Center (NPRC) or any other 
appropriate records repository for any additional records 
pertaining to exposure to ionizing radiation, to include a 
DD Form 1141.   
 
Moreover, the Board observes that the Veteran has 
consistently reported that he received treatment for his 
disability at Oak Hill Hospital in 1993.  Recently, in 
support of his contention, he submitted a November 2012 
letter from this hospital indicating that he was treated at 
this facility from September 13 -18, 1993.   However, this 
statement is silent as to what disability or disease the 
Veteran received treatment.  As these records are pertinent 
to the Veteran's claim, the RO should contact the Veteran to 
obtain appropriate authorization so that these records can 
be obtained.  See 38 C.F.R. § 3.159(c)(1).  

Further, on remand, the Veteran was afforded a VA 
examination in January 2013.  The examiner determined that 
the Veteran's gastrointestinal disability was not related to 
service.  However, the examiner appeared at least in part to 
base this opinion on the fact that the Veteran did not 
present to the VA with significant medical problems until 
2007.  However, VA treatment records document that the 
Veteran initially presented to the VA approximately in 
February 2005 reporting a history of Crohn's disease for 
many years.  Thus, an addendum opinion is required to 
address whether this fact as well as any additional records 
associated with the claims file in anyway alters the 
examiner's prior opinion.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (holding that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify 
the claimant why one will not or cannot be provided).  If 
the same examiner is not available, the RO should obtain an 
addendum opinion from another appropriate examiner.  

Lastly, the Board observes that the Veteran has not been 
provided notice with respect to the information and evidence 
required to support a claim for a radiogenic disease in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

Accordingly, the case is REMANDED for the following actions:  

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the Veteran, 
including an explanation of the evidence 
required to support a claim for a 
radiogenic disease, including medical 
opinion evidence. 

2.  Obtain additional VA treatment records 
from September 2012 to the present.  

3.  Contact the Veteran and obtain 
appropriate authorization so that the 
September 1993 treatment records from Oak 
Hill Hospital can be obtained.  All 
reasonable attempts should be made to 
obtain any identified records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A.  § 5103A(b)(2) and 
38 C.F.R. § 3.159(e). 
 
4.  Submit a request to the NPRC or any 
other appropriate federal records 
repository for any records pertaining to 
occupational exposure to ionizing 
radiation, to specifically include the 
Veteran's DD Form 1141.  These records 
should be associated with the claims file.  
If these records cannot be obtained, then 
evidence of attempts to obtain them should 
be associated with the claims file.  
 
5.  When the above development is 
completed and any available evidence 
identified by the Veteran is obtained, 
request that Defense Threat Reconstruction 
agency (DTRA) provide a radiation dose 
estimate for the Veteran. In constructing 
the estimate, DTRA should be requested to 
review the Veteran's claims file, 
including the Veteran's statement 
regarding his radiation exposure and any 
evidence of radiation exposure obtained as 
the result of the development outlined 
above.  
 
6.  After the above development has been 
completed, appropriate further development 
should be undertaken, to include possible 
referral, pursuant to 38 C.F.R.  
§ 3.311(a)(2)(iii), to the Undersecretary 
for Health to determine whether a medical 
opinion or referral to an outside 
consultant for a medical opinion is 
necessary.  

7.  After additional development has been 
accomplished, the claims file should be 
returned to the VA examiner who conducted 
the January 2013 VA examination for an 
addendum opinion as to whether any of the 
additional evidence associated with the 
record in any way alters his previous 
opinion.  Moreover, the examiner 
mistakenly indicated that the Veteran did 
not present to the VA with significant 
medical problems until 2007.  However, VA 
treatment records document that the 
Veteran initially presented to the VA in 
approximately February 2005 reporting a 
history of Crohn's disease for many years.  
Thus, in the addendum, the examiner should 
also address this fact and determine 
whether it also in any way alters his 
prior opinion.  A detailed rationale for 
all opinions expressed should be given.  

If the same examiner is not available, the 
claims file should be sent to another 
appropriate examiner for an addendum 
opinion, and an examination at the 
discretion of the new examiner.  
 
8.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran.  
After the Veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.
 
The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



